Citation Nr: 0726768	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical expenses.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran is reported to have served on active duty from 
November 1968 to September 1971.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in March 2005 of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Portland, Oregon.  

For the reasons set forth below, this appeal is being 
remanded for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND
The record also lacks medical records pertaining to medical 
treatment the veteran has received at Santiam Hospital, 
Oregon Health & Science University Hospitals and Clinics 
(OHSU), and at VAMC Portland.    

Accordingly, this case is remanded for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should obtain and associate with 
the file the relevant November 2004 
medical records from Santiam Hospital, 
OHSU, and VAMC Portland - are included 
in the record.

2.  The AOJ should also associate with 
the file any statement of medical 
opinion determining the time when the 
veteran's condition stabilized.  The 
AOJ should also identify the period for 
which the veteran was reimbursed for 
treatment and the period for which he 
was not reimbursed in addition to the 
amounts of expenses at issue.

3.  VAMC Portland should then 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran (and his representative if 
appropriate).  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



